Citation Nr: 1619759	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  08-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, under cover letter from the VA RO in Roanoke, Virginia.

In a May 2014 decision, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.  In a September 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's May 2014 decision in accordance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In a May 2014 decision, the Board denied the Veteran's claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.   The Veteran then appealed this decision to the Court.  In an October 2015 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's May 2014 decision in accordance with the Joint Motion.  Accordingly, that portion of the Board's May 2014 decision that denied the claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy is vacated and a new decision will be entered as if that portion of the May 2014 decision had never been issued.


REMAND

With regard to the claim of entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy, the record reflects that the Veteran was last examined in May 2012.  At that time, the examiner found "no motor involvement at this time, only sensory, there is no incomplete or complete paralysis present."  In recent evidence submitted to the record, including in a November 2015 statement, the Veteran indicated that he currently experiences numbness and lack of feeling in his legs and burning in his feet which cause him to fall two or three times a week.  Accordingly, the Board finds that a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, a total disability rating based on individual unemployability (TDIU) is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a November 2015 statement, the Veteran contended that he felt he was no longer able to maintain the self-employment he had been engaged in since 1974 due to his service-connected peripheral neuropathy.  As such, entitlement to a TDIU is part and parcel of the claim for an increased rating and is properly before the Board.  

Because the Veteran's increased rating claim could potentially impact his entitlement to TDIU, the Board finds that the claims are inextricably intertwined.  Therefore, the claim of entitlement to TDIU must be remanded for development and contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, the Veteran presently does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Therefore, on remand the RO must also determine whether referral to VA's Director of Compensation and Pension is appropriate for extraschedular consideration under 38 C.F.R. § 4.16(b). 

Accordingly, the case is remanded for the following actions:

1.  Provide the Veteran with proper statutory and regulatory notice that informs him of the evidence and information necessary to establish entitlement to a TDIU on both a schedular and an extra-schedular basis.

2.  The Veteran must be afforded an appropriate VA neurological examination to determine the current severity of his service-connected left lower extremity peripheral neuropathy.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must comment on the severity of the Veteran's service-connected peripheral neuropathy of the left lower extremity.  Particularly, the examiner the examiner must indicate whether the neurological symptoms result in complete or incomplete paralysis of any nerve.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must state upon what specific evidence each determination is based.

Furthermore, the examiner must specifically comment on the effects of the Veteran's left and right lower extremity peripheral neuropathy on his occupational functioning and daily activities.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary for both issues on appeal, the RO must readjudicate the Veteran's claims for an increased rating for left lower extremity peripheral neuropathy and entitlement to TDIU.  The RO must determine whether the Veteran's disabilities warrant consideration of TDIU on an extraschedular basis for any period on appeal where he does not meet the schedular requirements for TDIU and, if so, must refer the Veteran's claim to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


